Citation Nr: 0939680	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  05-10 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than October 10, 
2003, for the grant of service connection for class III right 
adductor muscle tear. 

2.  Entitlement to service connection for osteoarthritis, 
mild, bilateral hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel





INTRODUCTION

The Veteran served on active duty from February 1976 to July 
1985.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO).  By a rating action in April 2004, the 
RO granted service connection for class III right adductor 
muscle tear, effective October 10, 2003.  The Veteran 
appealed the effective date of the grant of service 
connection.  Subsequently, in a May 2006 rating decision, the 
RO denied the Veteran's claim of entitlement to service 
connection for osteoarthritis, mild, bilateral hands.  She 
perfected a timely appeal to that decision.  


FINDINGS OF FACT

1.  On June 20, 1990, the RO received from the Veteran a 
formal claim of entitlement to service connection for right 
adductor muscle tear.  

2.  The RO denied the claim for service connection for class 
III right adductor muscle tear in a rating action dated in 
January 1991; in notifying the Veteran of the denial of  her 
claim, the RO used an incorrect zip code and failed to inform 
the Veteran of her appellate rights with regard to the 
denial.  

3.  The evidence is in equipoise as to whether the Veteran's 
osteoarthritis of the hands is causally related to her duties 
as an operating room nurse in the military.  


CONCLUSIONS OF LAW

1.  The RO's January 3, 1991, determination letter denying 
the Veteran entitlement to service connection for class III 
right adductor muscle tear, is not final.  

2.  The criteria for an effective date of June 20, 1990, for 
the grant of service connection for class III right adductor 
muscle tear, have been met.  38 U.S.C.A. §§ 5101, 5102, 5103, 
5103A, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 
3.155, 3.159, 3.400, 20.1103 (2009).  

3.  Affording the benefit of the doubt to the Veteran, 
osteoarthritis of the hands was incurred in service. 38 
U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court held that the burden of proving harmful error must rest 
with the party raising the issue, that the Federal Circuit's 
presumption of prejudicial error imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process, and that determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In this case, VA satisfied its duty to notify by means of 
letters dated in November 2003 and January 2004 from the RO 
to the Veteran which were issued prior to the RO decision in 
April 2004.  Additional letters were issued in June 2005 and 
September 2005.  The letters informed the Veteran of what 
evidence was required to substantiate the claims and of her 
and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In 
addition, to whatever extent the recent decision of the Court 
in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision, since 
the Veteran was informed of the provisions of Dingess in May 
2006 and May 2007.  

Regarding the duty to assist, the Veteran was provided an 
opportunity at that time to submit additional evidence.  It 
also appears that all obtainable evidence identified by the 
Veteran relative to  her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor her representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The Veteran has been 
afforded VA examinations on the issue decided herein.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
examinations afforded to the Veteran are adequate.  Nieves-
Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examinations 
were conducted by a medical professional, who reviewed the 
medical records, solicited history from the Veteran, examined 
the Veteran, and provided subsequent opinions.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising her as to the evidence 
needed, and in obtaining evidence pertinent to her claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
Veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

Given the ample communications regarding the evidence 
necessary to establish entitlement to service connection for 
osteoarthritis of the hands, given that she has been provided 
all the criteria necessary for establishing service 
connection, and considering that the Veteran is represented 
by a highly qualified  Veterans service organization, the 
Board finds that there has been essential fairness.  


II.  Factual background.

The Veteran served on active duty from 1976 to 1985.  The 
records indicate that she served as an operating room nurse.  
The service treatment records are negative for any clinical 
findings or diagnosis of a bilateral hand disorder.  However, 
such records did reflect treatment for right shoulder 
bursitis and left shoulder supraspinatus tendonitis in 1981 
and 1984, respectively.  

Received in June 1990 was a Veteran's Application for 
Compensation (VA Form 21-526), wherein he claimed service 
connection for right adductor tear with phlebitis and right 
femoral neuritis from a fall in the operating room while on 
active duty in November 1980.  The address on the application 
was 6111 Royal Sun, San Antonio, Texas, 78238.  In 
conjunction with her claim, the Veteran was afforded a VA 
examination in September 1990.  At that time, she reported 
falling in the operating room and tearing her right 
adductors.  The pertinent diagnosis was history of tear of 
right adductor muscles.  

By a rating action in January 1991, the RO denied the 
Veteran's claim for service connection for right adductor 
muscle tear.  A letter dated January 14, 1991, was sent to 
the Veteran, at 6111 Royal Sun, San Antonio, Texas, 77054, 
notifying her of the above decision, and of her appellate and 
procedural rights.  She did not appeal that decision within 
one year of the notification thereof.  

In a statement in support of claim (VA Form 21-4138), dated 
in June 2003, the Veteran requested a copy of the rating 
decision completed in 1991 and she expressed a desire to 
reopen her claim for right adductor muscle tear.  The address 
on the application was 6111 Royal Sun, San Antonio, Texas, 
78238.  Subsequently received in October 2003 was a statement 
from the Veteran's representative, seeking to reopen her 
claim of entitlement to service connection for bilateral 
cubital tunnel syndrome, bilateral hand arthritis, and 
bilateral carpal tunnel syndrome.  Submitted in support of 
the claim was a treatment report from Dr. Greenfield, dated 
in February 1990, indicating that the Veteran was seen in his 
office for evaluation of right hip pain sustained in a slip 
and fall accident in November 1980.  The pertinent diagnosis 
was pain in right groin as a result of adductor tear.  

Also received in October 2003 were treatment records from the 
Hand Center and Dr. Eugene O'Brien, dated from February 1986 
to May 1999.  These records show that the Veteran received 
ongoing evaluation and treatment for problems with her hands.  
Among these records is a treatment report from Dr. O'Brien, 
dated in December 1996, indicating that he saw the Veteran in 
May 1988 for evaluation of complaints of pain, numbness and 
swelling in her left hand; he diagnosed carpal tunnel 
syndrome.  In October 1990, she was seen for complaints of 
pain in right thumb after a fall at work on her outstretched 
right hand.  She had pain at the base of her thumb; she was 
treated with a splint.  Dr. O'Brien indicated that the 
medical conditions, especially the degenerative arthritis in 
the carpometacarpal joints of both hands, are a chronic 
condition.  

By a rating action in April 2004, the RO granted service 
connection for class III right adductor muscle tear, 
evaluated as 10 percent disabling, effective October 10, 
2003.  In a statement in support of claim, dated in June 
2004, the Veteran contended that the effective date of the 
claim of service connection for right adductor muscle tear 
should be January 1991.  

Of record is a medical statement from Dr. Gerald Q. 
Greenfield, dated in December 2004, indicating that the 
Veteran's bilateral hand and elbow problems are directly 
related to her job as an operating room nurse in the 
military.  Dr. Greenfield stated that her initial symptoms of 
cumulative work related trauma were first treated in February 
1985 while still on active duty.  She was initially seen by 
Dr. O'Brien in February 1986 for repeated symptoms of work-
related trauma, 215 days following her discharge from active 
duty.  She has exhibited bilateral hand and elbow cumulative 
trauma that are directly related to her occupation of nursing 
in the operating theater.  

The Veteran was afforded a VA examination in December 2004.  
At that time, it was noted that the Veteran worked as an 
operating room nurse during her period of active duty; over 
the years, because of her occupation, she developed bilateral 
hand numbness and pain in her elbows and wrists.  The 
pertinent diagnosis was bilateral carpal tunnel syndrome and 
bilateral cubital tunnel syndrome.  The examiner stated that, 
based on her medical records, it is likely that her symptoms 
are directly related to her military service when she worked 
as an operating room nurse, and it was noted that the 
repetitive motion injuries in the operating room were the 
likely etiology of both of the above problems.  

Of record is a statement from Dr. Gerald Greenfield, dated in 
April 2005, indicating that there is a clear medical pattern 
and correlation between her initial diagnosis while on active 
duty and subsequent work-related injuries documented in her 
civilian records which support a progressive decline in the 
ability to execute skilled movements, increasing pain, 
swelling and recurrent triggering of multiple fingers of both 
hands.  Dr. Greenfield noted that these recurrent disorders 
evolved to advanced, severe CMC arthritis of both hands, 
documented by Dr. O'Brien in a letter dated in December 1996.  
He noted that operating room activities have very specific 
risks associated with fingers, hands, wrist and elbows.  He 
further noted that the Veteran's duties as an OR nurse from 
1976 to 1985 exacerbated these injuries over this period of 
time and have adversely and severely impacted her daily 
activities.  He noted that OR duties required repetitive 
finger movements; as a result, these activities created 
pressure on nerves, stretched tendons and pushed and pulled 
tissues beyond their capacity.  Dr. Greenfield indicated that 
the Veteran has exhibited bilateral finger and hand 
cumulative trauma that are directly related to her occupation 
of nursing in the operating theater.  A similar opinion was 
expressed in a subsequent letter from Dr. Greenfield, dated 
in September 2005.  

Following a VA examination in October 2005, the examiner 
reported diagnoses of bilateral carpal tunnel and bilateral 
cubital tunnel syndrome.  The examiner stated that it is at 
least as likely as not that the symptoms are directly related 
to her military service, when she worked as an operating room 
nurse and it was noted that the repetitive motion injuries in 
the operating room were the likely etiology of both of the 
above problems.  

Upon VA examination in April 2006, it was noted that the 
Veteran served on active duty in the Air Force from February 
1976 to July 1985 as a registered nurse.  Her primary duties 
were in the operating theater; following her discharge, she 
served an additional three years on active reserve duty 
status.  Subsequently, she worked as a nurse with Wilford 
Hall Medical Center from 1990 until her medical retirement in 
1997.  It was noted that her primary obligations in the last 
few years of her career were serving as a supervisor and as a 
circulating nurse and during her active duty service in the 
Air Force, she performed functions as a registered nurse, 
serving mostly as a circulating nurse but also passing 
surgical instruments and "opening surgical packs."  It was 
the act of opening surgical packs and passing surgical 
instruments that is the Veteran's primary contention that her 
current osteoarthritic conditions in her hands were secondary 
to her military service.  The examiner noted that a VA 
examination in September 1990 did not mention any indication 
of bilateral hand problems.  Following an evaluation, the 
pertinent diagnoses were osteoarthritis, moderately severe, 
right thumb carpometacarpal joint; and, osteoarthritis, 
moderately severe, left thumb carpometacarpal joint.  The 
examiner stated that, in reviewing the Veteran's service 
treatment records, as well as her occupational history, there 
is no evidence that the Veteran experienced any particular 
unusual activity which precipitated the development of 
osteoarthritis in either hand.  

Of record is a medical statement from Dr. Gerald Q. 
Greenfield, dated in June 2006, indicating that he had 
reviewed the Veteran's claims folder, including the remarks 
reported by the VA examiner in April 2006.  Dr. Greenfield 
stated that the conclusions reported by the VA doctor were 
not based on the total picture of the Veteran's work history.  
Dr. Greenfield stated that, by his remarks, it was evident 
that the VA doctor did not consider the nature and symptoms 
of the documented severe CMC arthritis in relation to her job 
in the Air Force as an operating room nurse, and the broad 
scope of her activities and severe impact they had on her 
hands over time.  As a result of these work-related stress 
injuries to both hands, she had to retire from her civilian 
jobs in clinical nursing because she could no longer perform 
CPR and function safely under the physical demands of the job 
requirements of her position.  Dr. Greenfield stated that he 
has witnessed first-hand what the Veteran did on a daily 
basis, and the VA doctor's conclusion is totally untrue; his 
statement regarding no mention of trauma in her service 
treatment records to cause this disability is also without 
foundation.  Cumulative trauma and repetitive stress injuries 
are exactly that; they are not brought on by one traumatic 
event.  Dr. Greenfield stated that in his professional 
opinion, the Veteran's history clearly supports a service 
connection for bilateral severe CMC arthritis.  

Also of record is the report of an initial office visit from 
the Hand Center, dated in November 2008; it was noted that 
the Veteran complained of bilateral thumb CMC and hand 
arthritis, trigger finger right third and fifth digits.  She 
denied ever injuring her left thumb or the possibility of a 
known foreign body.  The pertinent diagnoses were trigger 
digit, basal joint arthritis, carpal tunnel syndrome, 
contracture finger, contracture tendon, and ganglion cyst 
tendon.  

In a statement dated in November 2008, the Veteran contended 
that the act of nursing was an ergonomic nightmare.  She 
explained that all the twist, turns, and lifts take their 
toll in the form of repetitive stress that makes nurses ripe 
for disabling musculoskeletal disorders; she stated that this 
happens over a period of time with gradual increase in 
problems.  The Veteran maintained that as an active duty 
operating room nurse, she continued to work because it was 
required; she stated that their specialty was in short supply 
and they were rarely afforded time to be seen on documented 
clinic appointments to RSI's could be documents in the 
service treatment records.  

The Veteran was afforded another VA examination in May 2009, 
which was conducted by an orthopedic surgeon.  At which time, 
she again reported that she served in the Air Force as a 
nurse from 1976 to 1985; then, from 1985 to 1986 she also 
spent time at Wilford Hall Medical Center.  She finally 
retired in 1996 due to disability.  She stated that she is 
left hand dominant.  Her complaints include pain in her hands 
primarily to the base of the thumbs as well as difficulty 
doing activities of daily living such as opening jars, 
opening doors, squeezing objects and even lifting materials.  
She states that the pain in both of her thumbs is similar in 
nature; she states that this usually is at the level of 
approximately 5 out of 10.  Following a physical evaluation, 
the pertinent diagnosis is bilateral degenerative arthritis 
involving primarily in the first carpometacarpal joints.  The 
examiner stated that, after reviewing the Veteran's claims 
folder, including her private medical records, it was his 
opinion that it is at least as likely as not the Veteran's 
bilateral hand problems are related to her progressive 
degenerative arthritis of the base of her thumbs.  


III.  Legal analysis-Service connection.

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 
(peacetime service).  To establish a right to compensation 
for a present disability, a Veteran must show: "(1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"- the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 
1362 (2009).  

In addition, the law provides that, where a Veteran served 
ninety days or more of active service and arthritis become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.  

After a careful review of the evidence of record the Board 
finds that the evidence is in favor of a grant for service 
connection for osteoarthritis of the hands.  The service 
records clearly indicate that the Veteran served on active 
duty for 9 years as an operating room nurse.  Moreover, while 
treatment specific to the hands was not shown during service, 
treatment for both shoulders consistent with repetitive use 
was demonstrated, and hand problems were seen in 1988, only 3 
years following discharge.  Thus, based on the evidentiary 
record, the Board finds that the evidence is in equipoise as 
to whether the Veteran's bilateral hand arthritis is related 
to service.  

Again, the record clearly indicates that she has a current 
diagnosis of arthritis of the hands.  What is necessary in 
order to grant service connection is competent medical 
evidence linking the current osteoarthritis of both hands to 
service.  In this regard, the record contains conflicting 
opinions regarding the relationship between the Veteran's 
currently diagnosed osteoarthritis of the hands and her 
duties as an operating room nurse in service.  The favorable 
medical evidence consists of the private medical statement 
from Dr. Greenfield in April 2005, wherein he stated that the 
Veteran has exhibited bilateral finger and hand cumulative 
trauma that are directly related to her occupation of nursing 
the operating theater.  In another statement, dated in June 
2006, Dr. Greenfield stated that Cumulative trauma and 
repetitive stress injuries are exactly that; they are not 
brought on by one traumatic event.  Dr. Greenfield stated 
that in his professional opinion, the Veteran's history 
clearly supports a service connection for bilateral severe 
CMC arthritis.  

Unfavorable evidence consists of an April 2006 VA examination 
report which concluded that there is no evidence that the 
Veteran experienced any particular unusual activity which 
precipitated the development of osteoarthritis in either 
hand.  

In weighing the evidence submitted in this case, the Board 
acknowledges that Dr. Greenfield's statements reference 
apparent in-service treatment related to the fingers in 1985.  
This has not been shown in the record.  However, because in-
service treatment for other upper extremity problems 
(involving the shoulders), apparently indicative of 
repetitive movement injury, was shown, and because hand 
treatment is seen only 3 years after discharge, Dr. 
Greenfield's conclusions remain highly probative.

The Board acknowledges the VA examiner's April 2006 
conclusion that the Veteran did not experience any particular 
unusual activity which precipitated the development of 
osteoarthritis in either hand.  However, in June 2006 Dr. 
Greenfield noted that such conclusion was not based on the 
total picture of the Veteran's work history.  Dr. Greenfield 
stated that, by his remarks, it was evident that the VA 
doctor did not consider the nature and symptoms of the 
documented severe CMC arthritis in relation to her job in the 
Air Force as an operating room nurse, and the broad scope of 
her activities and severe impact they had on her hands over 
time.  Moreover, while the VA examiner in April 2006 reviewed 
the Veteran's file, the private physician had a history of 
treating the Veteran, and the May 2009 VA examiner is an 
orthopedic surgeon.  For this reason, the Board finds the May 
2009 and June 2006 findings of a causal relationship to be at 
least as probative, if not more, as the 2006 opinion which 
denied the existence of such a relationship.  

The Board finds that the evidence with respect to the 
relationship between osteoarthritis in the hand and service 
is in approximate balance, as there is no sound basis for 
choosing one medical opinion over the other.  As the weight 
of the evidence for and against the claim is in relative 
equipoise on the question of whether the Veteran's duties as 
an operating room nurse caused or contributed to her 
development of osteoarthritis of the hands, the Board will 
resolve such reasonable doubt in the Veteran's favor.  With 
the resolution of reasonable doubt in the veteran's favor, 
the Board finds that service connection for osteoarthritis of 
the hands, is warranted.  Again, such conclusion is 
consistent with the evidence of record, indicating hand 
treatment shortly following separation from active duty.  

Accordingly, the Board finds that the positive and negative 
evidence of record is at least in relative equipoise and that 
the benefit of the doubt rule applies.  Where the benefit of 
the doubt doctrine applies, the claim must be allowed.  38 
U.S.C.A. § 5107 (West 2002); see also 38 C.F.R. § 3.102 
(2009); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


IV.  Legal analysis-EED.

The effective date of an award based on a claim for 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application thereof.  38 U.S.C.A. § 5110(a).

The statutory provision is implemented by regulation, which 
provides that the date of entitlement to an award of service 
connection will be the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, it will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).  

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such an informal claim must identify the benefit sought.  38 
C.F.R. § 3.155.

The Veteran contends that she is entitled to an effective 
date of June 20, 1990, when she filed her initial claim for 
service connection for right adductor muscle tear.  The 
Veteran argues she never received notice of the denial, dated 
on January 14, 1991, because the RO sent notification to an 
incorrect address.  

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties".  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it 
must be presumed that the Secretary and the Board properly 
discharged their official duties by properly handling claims 
submitted by the veteran.  The presumption of regularity is 
not absolute; it may be rebutted by the submission of "clear 
evidence to the contrary".  Jones v. West, 12 Vet. App. 98 
(1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); 
Ashley v. Brown, 2 Vet. App. 62, 64 (1992).  If such evidence 
was submitted, the burden would shift to the Secretary to 
show that proper procedures were followed.  Warfield v. 
Gober, 10 Vet. App. 483 (1997).  

In this case, there is "clear evidence to the contrary", 
which establishes that the RO on June 20, 1990 had the 
Veteran's current address but sent notification to the 
Veteran's address, using an incorrect zip code, regarding the 
denial of service connection for right adductor muscle tear.  
In this regard, the Board notes that the letter was not sent 
to the Veteran's address of record at the time.  Thus, 
although the letter was not returned as undeliverable, the 
Board finds that the presumption of regularity has been 
rebutted and the Veteran was not provided notice of the 
January 1991 rating decision denying service connection for 
right adductor muscle tear.  See Fluker v. Brown, 5 Vet. App. 
296, 298 (1993); Piano v. Brown, 5 Vet. App. 25, 26-27 
(1993); see also Crain v. Principi, 17 Vet. App. 182, 189 
(2003) (holding that even an incorrect zip code on a VA 
mailing is clear evidence to rebut the presumption of 
regularity).  

It follows that the Veteran's initial claim for service 
connection for right adductor muscle tear, filed in June 
1990, never became subject to a final denial.  

Given that the presumption of regularity is rebutted, proper 
procedures were not followed, and resolving all doubt in 
favor of the Veteran, the Board concludes that the June 20, 
1990, claim for service connection for right adductor muscle 
tear remained pending until the RO granted service connection 
in April 2004.  The Board consequently finds that the veteran 
is entitled to service connection for right adductor muscle 
tear effective from the date of claim, June 20, 1990.  38 
U.S.C.A. §§ 5107(b), 5110; 38 C.F.R. §§ 3.102, 3.400.  The 
date entitlement arose is found to be simultaneous with the 
claim date.  


ORDER

Service connection for osteoarthritis, mild, bilateral hands, 
is granted.  

Entitlement to an earlier effective date of June 20, 1990, 
for service connection for right adductor muscle tear is 
granted.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


